Title: From Abigail Smith Adams to Charles Francis Adams, 28 November 1815
From: Adams, Abigail Smith
To: Adams, Charles Francis


				
					My Dear Charles
					Quincy Novbr 28th 1815
				
				I thank you my dear Grandson for your very pretty Letter, as you cannot have any remembrance of your Grandparents. it is the more praiseworthy in you, to write to them, and then your hand writeing is so handsome, that it does you honour for your Age.The house which Your Father has taken in the Country, having a Garden full of fruit and vegetables, must be much pleasanter to you, and to your Brothers, than living the Summer months in London, where you must have been in a manner confined—I beleive Osterly place, formerly the seat of mrs Childs, is not far from you, and one of the prettyest places I saw, not upon so large and splendid a scale as many others, but Elegant, and what appeard to be within the grasp of a moderate fortune. ask your Father to carry your Brothers and you to see it. Sion House, is an other seat, near where you, are which I went to see when in England, and I can say with Cowper“England! with all thy faults I Love the Still.your School is upon a very enlarged plan, and must give you an opportunity of learning many usefull Branches of Science. I have heard, that you are already acquainted with Several Languages, and the Latin you will find the easier upon that account.Cultivate Brotherly Love and affection, and be dutifull to your parents, kind and obligeing to all with whom you are connected. this will promote your own happiness, and give me pleasure to hear. /I am your affectionate Grandmother
				
					A Adams
				
				
			